Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 1 of 11 PageID #: 3591




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

INNOVATIVE MEMORY SYSTEMS, INC.,                       )
                                                       )
                            Plaintiff,                 )
                                                       )
                                                              Civil Action No. 14-cv-1480-RGA
            v.                                         )
                                                       )      JURY TRIAL DEMANDED
MICRON TECHNOLOGY, INC.,                               )
                                                       )
                            Defendant.                 )


                               REVISED SCHEDULING ORDER
             16 day of July, 2020, the Court having entered its Stipulated Order to Stay Pending
       This ___

Inter Partes Review (D.I. 93), requiring the parties to propose a new schedule upon this case

resuming, and this Court having subsequently lifted the stay in this case (D.I. 110);

       IT IS ORDERED that:

       1.        Rule 26(a)(1) Initial Disclosures and Initial Discovery in Patent Litigation. Prior

to the time this case was stayed, the parties had already made all Initial Disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(1) and all initial disclosures for the originally-accused

products as required by Paragraph 4 of the Default Standard in accordance with the original

Scheduling Order dated March 12, 2015 (D.I. 20).

       2.        Joinder of Other Parties and Amendment of Pleadings. The original Scheduling

Order set this deadline at September 4, 2015, which was prior to the time this case was stayed.

Any further amendment of pleadings shall be with leave of court.




                                                   1
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 2 of 11 PageID #: 3592




     3.    Discovery.


           a. Initial Discovery in Patent Litigation. The parties agree to follow the below

              schedule for supplementing disclosures previously made under Paragraph 4 of

              the Default Standard. As these disclosures are “initial,” each party shall be

              permitted to supplement.


                  i.      Identification of Asserted Patents and Accused Products.

                          On August 1, 2020, the Plaintiff shall specifically identify any
                          newly accused products and the asserted patent(s) they allegedly
                          infringe.

                  ii.     Production of Core Technical Documents.

                          On September 1, 2020, Defendant shall produce to the Plaintiff
                          the core technical documents related to any newly accused
                          product(s), including but not limited to operation manuals, product
                          literature, schematics, and specifications.

                  iii.    Initial Infringement Contentions.

                          On October 2, 2020, Plaintiff shall produce to Defendant claim
                          charts relating each newly accused product to the asserted claims
                          each product allegedly infringes.

                  iv.     Initial Invalidity Contentions.

                          On November 2, 2020, Defendant shall produce to Plaintiff an
                          amendment, if any, of its initial invalidity contentions for each
                          asserted claim, as well as the related allegedly invalidating
                          references (e.g., publications, manuals, and patents).

           b. Discovery Cut Off. All discovery in this case shall be initiated so that it will

              be completed on or before March 2, 2021.

           c. Document Production. Document production shall be substantially complete

              by December 2, 2020.


                                             2
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 3 of 11 PageID #: 3593




               d. Requests for Admission. A maximum of 50 requests for admission are

                   permitted for each side.

               e. Interrogatories. A maximum of 25 interrogatories, including contention

                   interrogatories, are permitted for each side.

               f. Depositions.


                       i.     Limitation on Hours for Deposition Discovery. Each side is

       limited to a total of 80 hours of taking testimony by deposition upon oral

       examination. Each party may take up to 35 hours (of the total 80 hours) of

       depositions pursuant to Rule 30(b)(6). The Defendant may take up to 10 hours (of

       its 80 total hours) of deposition of each named inventor on the asserted patents.

                       ii.    Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily

be required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court or by agreement of the

parties. A defendant who becomes a cross-claimant or third-party plaintiff shall be considered

as having filed an action in this Court for the purpose of this provision.

           g. Discovery Matters and Disputes Relating to Protective Orders. Should

counsel find they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court’s Case Manager to schedule an in-person conference/argument. Unless otherwise

ordered, by no later than seven business days prior to the conference/argument, any party

seeking relief shall file with the Court a letter, not to exceed three pages, outlining the issues in

dispute and its position on those issues. By no later than five business days prior to the

                                                  3
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 4 of 11 PageID #: 3594




conference/argument, any party opposing the application for relief may file a letter, not to

exceed three pages, outlining that party’s opposition. A party should include with its letter a

proposed order with a detailed issue-by-issue ruling such that, should the Court agree with the

party on a particular issue, the Court could sign the proposed order as to that issue, and the

opposing party would be able to understand what it needs to do, and by when, to

comply with the Court’s order. Any proposed order shall be e-mailed, in Word

format, simultaneously with filing to rga civil@ded.uscourts.gov.


               If a discovery-related motion is filed without leave of the Court, it will be denied

without prejudice to the moving party’s right to bring the dispute to the Court through the

discovery matters procedures set forth in this Order.

            h. Miscellaneous Discovery Matters.


                       i.      The parties have agreed to the timetable set forth in paragraph 3

above, for supplementing disclosures previously made under Paragraph 4 of the Default

Standard.


                       ii.     All Inter Partes Review (“IPR”) and Federal Circuit Appeal

proceedings regarding the asserted patents have been completed. The parties summarized the

procedural history of the Inter Partes Review (“IPR”) and Federal Circuit appeal proceedings in

their Joint Status Report and Stipulation to Lift Stay (D.I. 109). In addition, this Court has

granted the parties’ Stipulation of Partial Dismissal regarding U.S. Patent Nos. 7,886,212 (“the

’212 patent”) (D.I. 117). The asserted patents still at issue in this litigation are U.S. Patent Nos.

7,000,063 (“the ’063 patent”); and 6,901,498 (“the ’498 patent”).




                                                   4
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 5 of 11 PageID #: 3595




                       iii.   If one or more of the patents-in-suit have already been licensed

or the subject of a settlement agreement, either (1) Plaintiff shall provide the licenses and/or

settlement agreements to Defendant no later than 90 days from the date of this Order, or 2) if

Plaintiff requires a Court Order to make such disclosures, Plaintiff shall file any necessary

proposed orders within 45 days of the date of this Order.      Plaintiff is complying with this

requirement.


       4.      Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for an amended protective order specifying terms and

conditions for the disclosure of confidential information, counsel should confer and attempt to

reach an agreement on a proposed form of order and submit it to the Court within thirty (30)

days from the date of this Order. Should counsel be unable to reach an agreement on a proposed

form of order, counsel must follow the provisions of Paragraph 3(f) above.

       Any proposed protective order must include the following paragraph:

                Other Proceedings. By entering this order and limiting the
                disclosure of information in this case, the Court does not intend
                to preclude another court from finding that information may be
                relevant and subject to disclosure in another case. Any person or
                party subject to this order who becomes subject to a motion to
                disclose another party’s information designated as confidential
                pursuant to this order shall promptly notify that party of the
                motion so that the party may have an opportunity to appear and
                be heard on whether that information should be disclosed.

       5.      Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk the required number of copies as directed in paragraph 6. A redacted version of any

sealed document shall be filed electronically within seven days of the filing of the sealed

document.



                                                 5
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 6 of 11 PageID #: 3596




       6.      Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.

       7.      Claim Construction Issue Identification. On or before July 27, 2020, the parties

shall exchange a list of those claim term(s)/phrase(s) identified above that they believe need

construction and their proposed claim construction of those term(s)/phrase(s). This document

will not be filed with the Court. Subsequent to exchanging that list, the parties will meet and

confer to prepare a Joint Claim Construction Chart to be filed no later than August 10, 2020.

The Joint Claim ConstructionChart, in Word format shall be e-mailed simultaneously with

filing to rga_civil@ded.uscourts.gov. The parties’ Joint Claim Construction Chart should

identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and should include each

party’s proposed construction of the disputed claim language with citation(s) only to the

intrinsic evidence in support of their respective proposed constructions. A copy of the

patent(s) in issue as well as those portions of the intrinsic record relied upon shall be

submitted with this Joint Claim Construction Chart. In this joint submission, the parties

shall not provide argument.




                                                  6
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 7 of 11 PageID #: 3597




       8.      Claim Construction Briefing1

       Defendant shall serve, but not file, its opening brief related to the claim terms that it

asserts need to be construed, not to exceed 4,000 words, on August 21, 2020. Plaintiff shall serve,

but not file, its answering brief, not to exceed 5,500 words, on September 21, 2020. Defendant

shall serve, but not file its reply brief, not to exceed 1,500 words, on September 28, 2020. No

later than October 5, 2020, the parties shall file a Joint Claim Construction Brief. The parties

shall copy and paste their unfiled briefs into one brief, with their positions on each claim term in

sequential order, in substantially the form below.


                         JOINT CLAIM CONSTRUCTION BRIEF

I.      Representative Claims

II.     Agreed-upon Constructions

III.    Disputed Constructions

A.     [TERM 1]2
1.      Defendant’s Opening Position
2.      Plaintiff’s Answer Position
3.      Defendant’s Reply Position

B.     [TERM 2]
        1.   Defendant’s Opening Position
        2.   Plaintiff’s Answering Position


1
  As each brief is written and provided to the opposing party, the individual responsible for
verifying the word count will represent to the other party that it has so verified and by what
means. These verifications should not be provided to the Court unless a dispute arises about them.
Pictures, Figures copied from the patent, and other illustrations do not count against the word
limit. Plaintiff should include with its opening brief one or more representative claims with the
disputed terms italicized. Should Defendant want to add additional representative claims,
Defendant may do so. The representative claims and the agreed-upon claim constructions do not
count against the word limits
2
  For each term in dispute, there should be a table or the like setting forth the term in dispute and
the parties’ competing constructions. The table does not count against the word limits.


                                                  7
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 8 of 11 PageID #: 3598




        9.      Defendant’s Reply Position Etc. The parties need not include any general

summaries of the law relating to claim construction. If there are any materials that would be

submitted in an appendix, the parties shall submit them in a Joint Appendix.

        10.     Hearing on Claim Construction. Beginning at 9:00 a.m. on November 3, 2020,

the Court will hear argument on claim construction. Absent prior approval of the Court (which,

if it is sought, must be done so by joint letter submission no later than the date on which

answering claim construction briefs are due), the parties shall not present testimony at the

argument, and the argument shall not exceed a total of three hours. When the Joint Claim

Construction Brief is filed, the parties shall simultaneously file a motion requesting the above-

scheduled claim construction hearing, state that the briefing is complete, and state how much

total time the parties are requesting that the Court should allow for the argument.

        11.     Disclosure of Expert Testimony.

                a.     Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

April 5, 2021. The supplemental disclosure to contradict or rebut evidence on the same

matter identified by another party is due on or before May 10, 2021. Reply expert reports

from the party with the initial burden of proof are due on or before June 4, 2021. No other

expert reports will be permitted without either the consent of all parties or leave of the Court.

If any party believes that an expert report does not comply with the rules relating to timely

disclosure or exceeds the scope of what is permitted in that expert report, the complaining

party must notify the offending party within one week of the submission of the expert report.

The parties are expected to promptly try to resolve any such disputes, and, when they cannot



                                                 8
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 9 of 11 PageID #: 3599




reasonably be resolved, use the Court’s Discovery Dispute Procedure or the complaint will be

waived.

          Along with the submissions of the expert reports, the parties shall advise of the dates

and times of their experts’ availability for deposition. Depositions of experts shall be completed

on or before July 2, 2021.

                 b.     Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made

by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court.

          12.    Case Dispositive Motions. All case dispositive motions shall be served and

filed on or before August 4, 2021. No case dispositive motion under Rule 56 may be filed

more than ten days before the above date without leave of the Court. Absent an order of the

Court upon a showing of good cause, each side is limited to one forty-page opening brief, one

forty-page answering brief, and one twenty-page reply brief for all of its Daubert and case

dispositive motions.

          13.    Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

          14.    Pretrial Conference. on December 3, 2021, the Court will hold a Rule 16(e) final

pretrial conference in Court with counsel beginning at beginning at 9:00 a.m. The parties shall

file a joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m.

on the fourth business day before the date of the final pretrial conference. Unless otherwise

                                                   9
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 10 of 11 PageID #: 3600




ordered by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d)

for the preparation of the proposed joint final pretrial order.

        15.     Motions in Limine. Motions in limine shall be separately filed, with each

motion containing all the argument described below in one filing for each motion. Any

supporting documents in connection with a motion in limine shall be filed in one filing

separate from the motion in limine. Each party shall be limited to three in limine requests,

unless otherwise permitted by the Court. The in limine request and any response shall contain

the authorities relied upon; each in limine request may be supported by a maximum of three

pages of argument and may be opposed by a maximum of three pages of argument, and the

party making the in limine request may add a maximum of one additional page in reply in

support of its request. If more than one party is supporting or opposing an in limine request,

such support or opposition shall be combined in a single three page submission (and, if the

moving party, a single one page reply). No separate briefing shall be submitted on in limine

requests, unless otherwise permitted by the Court.

        16.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 6 p.m. on the fourth business day before the date of the final pretrial

conference. Areas of dispute shall be identified as narrowly as possible and in a manner that

makes it readily apparent what the dispute is. The parties shall submit simultaneously with

filing each of the foregoing four documents in Word format to rga_civil@ded.uscourts.gov.

        17.     Trial. This matter is scheduled for a five (5) day jury trial beginning at 9:30

a.m. on December 13, 2021, with the subsequent trial days beginning at 9:30 a.m. Until the case

is submitted to the jury for deliberations, the jury will be excused each day at 5:00 p.m. The trial
                                                  10
Case 1:14-cv-01480-RGA Document 118 Filed 07/16/20 Page 11 of 11 PageID #: 3601




will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

        18.     ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.




                                                  /s/ Richard G. Andrews
                                                 The Honorable Richard G. Andrews




                                                  11
